Exhibit 10.1



 



AMENDMENT AGREEMENT NO. 4

 

This Amendment Agreement No. 4 (the "Agreement") dated as of February 17, 2017,
is by and between Great Basin Scientific, Inc., a Delaware corporation with
offices located at 420 E. South Temple, Suite 520, Salt Lake City, Utah 84111
(the "Company"), and the Holder whose signature is set forth below (the
"Holder"). All terms used and not defined herein are used as defined in the
Securities Purchase Agreement and the Notes (each as defined below), as
applicable.

 

WHEREAS:

 

A.       The Company, the Holder and other Buyers executed and delivered a
Securities Purchase Agreement (the "Securities Purchase Agreement") dated as of
June 29, 2016 in reliance upon the exemption from securities registration
afforded by Section 4(a)(2) of the 1933 Act, and Rule 506(b) of Regulation D as
promulgated by the SEC under the 1933 Act.

 

B.       The Company authorized the issuance of senior secured convertible notes
of the Company (as amended from time to time prior to the date hereof, the
"Notes"), in the aggregate original principal amount of $75,000,000 which Notes
are convertible into shares of Common Stock, in accordance with the terms of the
Notes.

 

C.       In compliance with Section 19 of the Notes, the Company and the Holder,
which alone represents the Required Holders (as defined in each of the Notes),
desire to further amend each of the Notes as set forth herein, which amendments
shall be binding on the holders of all Notes outstanding as of the execution and
delivery of this Agreement by the Company and the Holder (such time, the
"Effective Time").

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

1. NO CHANGE TO TERMS EXCEPT AS SET FORTH. Except as explicitly set forth in
this Agreement, all terms of the Securities Purchase Agreement, the Notes, the
Warrants, the Security Documents and other Transaction Documents, as amended
prior to the date hereof, are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects. Except as
explicitly set forth herein, the Holder reserves all of its rights, remedies,
powers, and privileges. All references herein and in the Securities Purchase
Agreement, the Notes, the Warrants, the Security Documents and other Transaction
Documents to the Notes shall mean on and after the Effective Time, respectively,
the Securities Purchase Agreement, Notes, Warrants, the Security Documents and
such other Transaction Documents, each as amended by this Agreement.

 

2. CHANGES TO THE NOTES.

 

a.       Section 3(b)(ii) of the Notes is hereby amended and restated in its
entirety, as follows:

 



 

 

 

"(ii) "Conversion Price" means, as of any Conversion Date or other date of
determination, the lowest of (x) $0.50 per share, subject to adjustment as
provided herein, (y) 85% of the lower of (I) the lowest Weighted Average Price
of the Common Stock and (II) the lowest Closing Bid Price of the Common Stock,
in each case, during the five (5) consecutive Trading Day period ending on, and
including, the Trading Day on which the Holder delivers a Conversion Notice to
the Company (such trading prices to be appropriately adjusted for any share
dividend, share split, share combination, reclassification or similar
transaction during such five (5) consecutive Trading Day period), and (z) 85% of
the Weighted Average Price of the Common Stock during the period beginning at
9:30:01 a.m., New York time (or such other time as the Principal Market publicly
announces the official opening of trading), and ending at 1:00:00 p.m., New York
time, on the delivery date of the applicable Conversion Notice; provided,
however, that during the Restricted Period (as defined in Section 18(c)(i)), the
Conversion Price shall not be lowered to an amount lower than 85% of the
Weighted Average Price of the Common Stock on the delivery date of the
applicable Conversion Notice."

 

b.       Section 18(c) of the Notes is hereby amended and restated in its
entirety, as follows:

 

"(c) Leak-Out.

 

(i)       During the period commencing on February 17, 2017 and ending with
close of trading on May 1, 2017, inclusive (such period, the "Restricted
Period"), neither the Holder, nor any of its Buyer Trading Affiliates (as
defined in the Securities Purchase Agreement), collectively, shall sell,
directly or indirectly, (including, without limitation, any sales, short sales,
swaps or any derivative transactions that would be equivalent to any sales or
short positions) shares of Common Stock on any Trading Day during the Restricted
Period (any such date, a “Date of Determination”), in an amount that exceeds the
greater of (x) 40% of the Holder's Pro Rata Share (as defined below) of the
trading volume of Common Stock on the Principal Market (or such other primary
market in which the Common Stock is then trading) as reported by Bloomberg for
the applicable Date of Determination and (y) the Holder's Pro Rata Share of
$150,000 of gross sale proceeds received by the Holder, calculated by
multiplying the number of shares of Common Stock sold and the applicable sale
price (the greater of (x) and (y), the "Leak Out Limitation"); provided, that to
the extent the Required Holders elect to release cash to the Company from its
Holder Master Restricted Account pursuant to clause (ii) of the definition of
Control Account Company Release Event set forth in Section 33(s) of the Note (a
"Voluntary Release") and the Holder does not either (x) elect to effect a
Voluntarily Release of cash to the Company from its Holder Master Restricted
Account or (y) otherwise fund an amount of cash to the Company, in each case, in
an amount corresponding to its Holder's Pro Rata Share of the amount of cash
released to the Company by the Required Holders, then, the Holder together with
its Buyer Trading Affiliates shall only be entitled to sell, directly or
indirectly, (including, without limitation, any sales, short sales, swaps or any
derivative transactions that would be equivalent to any sales or short
positions) shares of Common Stock on any Date of Determination in an amount up
to fifty percent (50%) of its Leak Out Limitation as determined pursuant to this
Section 18(c)(i) until, the next time, if any, that the Required Holders elect
to effect a Voluntary Release, in which case the Holder's ability to sell shares
of Common Stock during the Restricted Period shall again be determined pursuant
to this Section 18(i), including, without limitation pursuant to this proviso;
provided, further, that, notwithstanding anything herein to the contrary,
neither the Holder, nor any of its Buyer Trading Affiliates shall sell, directly
or indirectly, (including, without limitation, any sales, short sales, swaps or
any derivative transactions that would be equivalent to any sales or short
positions) any Common Stock on the date the Company effects a reverse stock
split and on the two (2) Trading Days immediately following such date. As used
herein, "Holder's Pro Rata Share" means a fraction (i) the numerator of which is
the outstanding Principal amount of this Note on February 17, 2017 and (ii) the
denominator of which is the sum of (x) the outstanding Principal amount of this
Note on February 17, 2017 and (y) the outstanding principal amounts of all Other
Notes on February 17, 2017.

 



2 

 

 

(ii)       Notwithstanding anything herein to the contrary, during the
Restricted Period, the Holder may, directly or indirectly, sell or transfer all,
or any part, of this Note or the Holder's Warrants (or any securities issuable
upon conversion or exercise of this Notes or the Holder's Warrants, as
applicable) (the “Restricted Securities”) to any Person (an “Assignee”) without
complying with (or otherwise limited by) the restrictions set forth in this
Section 18(c); provided, that as a condition to any such sale or transfer an
authorized signatory of the Company and such Assignee duly execute and deliver
an agreement containing the same provisions as contained in this Section 18(c)
(an “Assignee Agreement”) and sales of the Holder and its Buyer Trading
Affiliates and all Assignees shall be aggregated for all purposes of this
Section 18(c) and all Assignee Agreements."

 

For the avoidance of doubt, after giving effect to the foregoing amendment, the
Holder's Pro Rata Share for the Holder as of the date hereof shall be %.

 

3. ACKNOWLEDGEMENT. The Company hereby acknowledges and agrees that as of the
date hereof a Control Account Holder Release Event has occurred and is
continuing.

 

4. RULE 144. For purposes of Rule 144 of the 1933 Act, the Company acknowledges
and agrees that the holding period of the Notes, as amended by this Agreement,
commenced on July 1, 2016 and the Company agrees not to take a position contrary
thereto or inconsistent therewith.

 

5. DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL INFORMATION. The Company shall,
on or before 8:30 a.m., New York City Time, February 17, 2017, file a Current
Report on Form 8-K disclosing all material terms of the transactions
contemplated hereby attaching the form of this Agreement as exhibit to such
filing (including all attachments), the "8-K Filing"). From and after the filing
of the 8-K Filing, the Holder shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, employees, agents or affiliates, that is
not disclosed in the 8-K Filing. In addition, effective upon the filing of the
8-K Filing, the Company acknowledges and agrees that any and all confidentiality
or similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect. The Company shall not, and shall cause each of its Subsidiaries and each
of their respective officers, directors, employees, agents and affiliates, not
to, provide the Holder with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Holder. To the extent that the Company
delivers any material, non-public information to the Holder without such
Holder's express prior written consent, the Company hereby covenants and agrees
that the Holder shall not have any duty of confidentiality to the Company, any
of its Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents not to trade on the basis of, such material, non-public
information. The Company understands and confirms that the undersigned and its
affiliates will rely on the foregoing representations in effecting transactions
in securities of the Company. The Company shall not disclose the name of the
Holder in any filing, announcement, release or otherwise, unless such disclosure
is required by law or regulation.

 



3 

 

 

6. FEES. Each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all stamp and other taxes
and duties levied in connection with the transactions contemplated hereby, if
any.

 

7. MISCELLANEOUS. All provisions of Article 9 of the Securities Purchase
Agreement are incorporated herein by reference mutatis mutandis; provided,
however, that any amendment of this Agreement shall require the consent of the
undersigned.

 

[The remainder of this page is intentionally left blank]

  

4 

 

  

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 



  COMPANY:       Great Basin Scientific, Inc.               By:
                         Name: Jeff Rona     Title: CFO



   

 

 

 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 



  HOLDER:               By:                       By:       Name:     Title:    
 





 



 

